Citation Nr: 0805929	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-39 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Pension benefits in the amount of $7,799.00.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision issued by the 
Committee on Waivers and Compromises (CWC) of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  The veteran is a 
resident of West Virginia.  


FINDINGS OF FACT

1.  Based on the veteran's failure to provide proof of 
medical costs he claimed during 2002, the RO retroactively 
terminated his Improved Pension benefits as of January 1, 
2002.

2.  The retroactive termination of the veteran's Improved 
Pension benefits resulted in the creation of an overpayment 
in the amount of $7,799.00.

3.  The veteran failed to provide proof of medical costs he 
claimed during 2002, and there has been no showing that 
collection would deprive him of basic necessities; rather, 
waiver of the debt would result in his unjust enrichment.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an 
overpayment of Improved Pension benefits in the amount of 
$7,799.00 have not been met.  38 U.S.C.A. § 5302(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 1.965(b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), which sets forth VA's duties 
in notifying claimants of the evidence needed to support a 
claim, as well as the relative duties of VA and claimants in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, these provisions do not apply in 
waiver of overpayment cases, as here.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In other words, any indication that the veteran committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his or her receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment. This parallels the "clean hands" doctrine 
familiar in equity cases: only if the veteran is free from 
all taint of fraud in connection with his or her claim for 
benefits may waiver on account of "equity and good 
conscience" be considered.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-57 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to 
seek an unfair advantage." Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) define bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.

Thus, a debtor's conduct in connection with a debt arising 
from participation in a VA benefits/services program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of recovery of an overpayment, the Court has held 
that the Board is required to review that determination.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.

In making this determination, consideration will be given to 
the following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt.  (2) Balancing 
of faults.  Weighing fault of the debtor against Department 
of Veterans Affairs fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities.  (4) Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended.  (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor.  
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In the present case, the Pittsburgh VARO granted entitlement 
to special monthly pension based on the need for aid and 
attendance in a July 1999 rating decision.  This grant was 
effectuated as of May 1999.  In the following years, through 
2002, the veteran submitted multiple medical expense reports 
in conjunction with this benefit.

Subsequently, in December 2003, the Philadelphia VARO sent 
the veteran a letter notifying him that VA was conducting a 
special review of claimed medical expenses for VA 
beneficiaries in receipt of a monthly pension.  The RO 
provided him with a copy of his most recent expense report 
for 2002 and requested proof of such expenses, preferably 
within 30 days.  The veteran was notified of the types of 
acceptable proof that could be submitted.  

In a January 2004 statement, the veteran notified the RO that 
he had "suffered a medical relapse" and needed an 
additional 90 days to resolve "this problem of non-
reimbursement items."  The RO accordingly took no further 
action during that period, but the veteran did not submit any 
additional information.

Given that the veteran provided no response, the RO sent a 
second letter in June 2004.  He was notified that a proposal 
had been made to reduce his VA pension benefits, effective 
from January 1, 2002, and that this would result in an 
overpayment.

Subsequently, in July 2004, the veteran provided a brief 
summary of his expenses and noted that "[r]eceipts are 
available upon request."  

In the absence of a further response from the veteran, the 
RO, in July 2004, notified the veteran that his VA pension 
would be terminated as of January 1, 2002 and that this would 
result in an overpayment, the amount of which he would be 
notified in a separate and forthcoming letter.  

The veteran responded to this RO letter in an August 2004 
submission, indicating that he could not afford a reduction 
in benefits and requesting a waiver.  He provided a financial 
status report, containing several apparent corrections, that 
indicated total monthly net income of $1575.00 and total 
monthly expenses of $661.00

In a September 2004 decision letter, the CWC determined 
indicated that the amount of the veteran's total indebtedness 
was $7,799.00.  The CWC commented on the most recent 
financial status report.  It was noted that it did not appear 
that certain expenses had been provided (e.g., property 
taxes, food), and there was insufficient information; 
accordingly, a waiver of recovery of the overpayment was 
recommended to be denied absent a showing of financial 
hardship.  The CWC further noted that there was no findings 
of fraud, misrepresentation, or bad faith on the part of the 
veteran in the creation of the indebtedness.  Given the 
financial information before the CWC, however, the CWC 
determined that a denial of the waiver would not be against 
equity and good conscience.  The CWC reconsidered but again 
denied the waiver in a November 2004 decision letter on the 
same basis.

In October 2004, the RO received a more complete financial 
status report from the veteran.  This report included all 
expenses, including food, utilities, property maintenance, 
and transportation.  The veteran's net monthly income 
($1642.00), however, was again shown to exceed his total 
monthly expenses ($1389.54).

The veteran submitted his Notice of Disagreement in September 
2005.  In this submission, he asked the RO "to correct" his 
deduction amount but did not provide further information as 
to his financial status.  His December 2005 Substantive 
Appeal is similarly devoid of any such information; rather, 
he stated only that "VA should grant me waiver because I had 
no intention to defraud" VA.

In analyzing the facts of this case, the Board initially 
observes that the veteran has not specifically contested the 
creation of the debt in question.  There is also no 
indication from the record of any shortcoming in the 
determination of the debt amount at issue.  As such, this 
matter need not be addressed further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The next question for the Board is whether there is any 
evidence of fraud, misrepresentation, or bad faith on the 
veteran's part.  As noted above, the CWC has not found these 
factors to be present in this case, and the Board similarly 
finds that waiver should not be precluded solely on the basis 
of such factors.

The Board has also assessed the equitable considerations of 
this case, however. While the veteran's initial financial 
status report appears to omit significant expenses, thus not 
providing a full picture of his financial situation, his 
October 2004 report indicates all expenses but still shows 
that his net income exceeds his net expenses by several 
hundred dollars per month.  Given this financial situation, 
the Board is unable to find that collection of the debt would 
deprive the veteran of his basic necessities. 

Moreover, the veteran has not specifically asserted that he 
has meaningfully changed his position on account of the 
overpayment amount.  Given such circumstances, the Board 
finds that, if a waiver of recovery of the overpayment were 
to be granted, the veteran would be unjustly enriched.

Finally, the Board observes that the debt resulted from the 
failure of the veteran to provide proof of his reported 
medical expenses, as requested by the RO.  While the veteran 
has reported recent health problems, he has not reported 
hospitalization or provided details suggesting that his 
health problems were of such severity as to prevent him from 
fulfilling his obligations in providing requested information 
and documentation to VA.

In summary, the Board finds that the veteran would not suffer 
undue hardship as a result of recovery of the overpayment and 
would be unjustly enriched if such recovery were waived.  
Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to waiver of recovery of an 
overpayment of Improved Pension benefits in the amount of 
$7,799.00, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to waiver of recovery of an overpayment of 
Improved Pension benefits in the amount of $7,799.00 is 
denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


